EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 April 2019, 11 September 2020, 16 September 2020 and 30 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a hybrid actuator comprising, inter alia, wherein a part of the F-PCB extends outside the housing, wherein input terminals are formed on the part of the F-PCB which extends outside the housing, the input terminals configured to receive a vibration signal and an audio signal so that the hybrid actuator can reproduce both the vibration signal and the audio signal. 
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyd (U.S. Pre-Grant Publication No. 20180279968) discloses a haptic system applying tactile sensation to human interaction with computer and other electronic systems. The haptic system provides haptic reproduction of the inaudible low-frequency band of bodily sounds.
Nam et al. (U.S. Pre-Grant Publication No. 20190131045) discloses a linear actuator having an elastic injection-molded frame includes a yoke, a permanent magnet attached to a bottom surface of the yoke at a distance from a side surface of the yoke, a top plate attached to a top surface of the permanent magnet, a frame coupled to an outer periphery of the yoke and injection-molded with an elastic material, a protector disposed on the frame, and a coil secured to the protector, with a lower end positioned between the permanent magnet and the side surface of the yoke.  The linear actuator makes it possible to easily tune a resonance frequency of the linear actuator and to minimize a design change of components during the tuning.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837